Case: 22-1142   Document: 27      Page: 1   Filed: 05/13/2022




           NOTE: This order is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                   ______________________

                   MICHELLE C. HONSE,
                        Petitioner

                             v.

      MERIT SYSTEMS PROTECTION BOARD,
                    Respondent
              ______________________

                         2022-1142
                   ______________________

    Petition for review of the Merit Systems Protection
 Board in No. SF-0714-21-0390-I-1.
                 ______________________

                        ORDER
    Michelle C. Honse has not responded to this court’s
 April 26, 2022 order by filing a revised Federal Circuit
 Form 10 abandoning her discrimination claims.
    Accordingly,
    IT IS ORDERED THAT:
Case: 22-1142    Document: 27     Page: 2    Filed: 05/13/2022




 2                                            HONSE   v. MSPB



     Pursuant to this court’s April 26, 2022 order, this case
 and all transmittals are transferred under 28 U.S.C. § 1631
 to the United States District Court for the Central District
 of California, Southern Division.
                                    FOR THE COURT

 May 13, 2022                       /s/ Peter R. Marksteiner
   Date                             Peter R. Marksteiner
                                    Clerk of Court